Exhibit 10(v)

 

AMENDMENT NO. 1

 

NUCOR CORPORATION

SENIOR OFFICERS ANNUAL INCENTIVE PLAN

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Nucor Corporation Senior Officers
Annual Incentive Plan (the “Plan”) is adopted as of the 13th day of December,
2019, by NUCOR CORPORATION, a Delaware corporation (the “Company”).

Statement of Purpose

The Company maintains the Plan as a supplement to the Nucor Corporation 2014
Omnibus Incentive Compensation Plan to provide incentive compensation to senior
officers of the Company.  The Company desires to amend the Plan to (i) allow
participants to elect a form of payment for performance awards deferred in 2020
and later years that is different from the form of payment elected for
performance awards deferred prior to 2020 and (ii) meet other current needs.

NOW, THEREFORE, the Company does hereby declare that the Plan is hereby amended
effective as of the date hereof as follows:

1.Section 2.8 of the Plan is deleted in its entirety and replaced with the
following:

“2.8Deferral Account.  Deferral Account means the individual bookkeeping account
maintained by the Company for an Eligible Employee to record the Eligible
Employee’s Deferral Amounts and Deferral Incentive credits under this Plan and
any amounts previously deferred under the substantially similar provisions of
the predecessors to this Plan.”

2.Section 3.3(e) of the Plan is deleted in its entirely and replaced with the
following:

“(e)Payment of Deferral Accounts.  Subject to Section 4.6, the vested portion of
an Eligible Employee’s Deferral Account shall be paid to the Eligible Employee
no earlier than fifteen (15) days and no later than ninety (90) days after the
Eligible Employee’s Separation from Service.  The form of payment shall be one
share of the Company’s common stock for each common stock unit and cash for any
fractional unit credited to the vested portion of the Deferral Account.

In accordance with procedures established by the Committee, but in no event
later than the date an Eligible Employee enters into his or her first Deferral
Agreement with the Company under the Plan, the Eligible Employee may elect a
single sum payment of the Eligible Employee’s Deferral Account or payment in
installments over a term certain of not more than five (5) years.  In the event
an Eligible Employee fails to make a valid method of payment election, the
Eligible Employee shall be deemed to have elected payment of the Eligible
Employee’s Deferral Account in a single sum payment of shares of Company common
stock and cash for any fractional unit credited to the vested portion of the
Deferral Account.  Subject to the immediately succeeding paragraph, an Eligible
Employee’s method of payment election shall be irrevocable and remain in effect
for all Deferral Amounts and Deferral Incentives credited to the Eligible
Employee’s Deferral Account for all Performance Periods beginning after the date
the election is made.  

Notwithstanding the immediately preceding paragraph, each Eligible Employee who
made a method of payment election prior to January 1, 2019 may make a new
payment election during the period beginning November 1, 2019 and ending
December 31, 2019, and if an Eligible Employee makes a new payment election, the
new payment election shall be irrevocable and remain in effect for all Deferral
Amounts and Deferral Incentives credited to the Eligible Employee’s Deferral
Account for all Performance Periods beginning on and after January 1, 2020.”

3.Except as expressly or by necessary implication amended hereby, the Plan shall
continue in full force and effect.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
by its duly authorized officer as of the day and year first above written.

 

 

NUCOR CORPORATION

By:

/s/ James D. Frias

Name:

James D. Frias

Title:

EVP, Treasurer and Chief Financial Officer

 

 

 

 